UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January 2015 Commission File Number 0-28584 CHECK POINT SOFTWARE TECHNOLOGIES LTD. (Translation of registrant's name into English) 5 Ha’solelim Street, Tel Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form, is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ©2015 Check Point Software Technologies Ltd. All rights reserved|P.1 [Restricted] ONLY for designated groups and individuals INVESTOR CONTACT: MEDIA CONTACT: Kip E. Meintzer Cynthia Saw Check Point Software Technologies Check Point Software Technologies +1.650.628.2040 +1.650.628.2169 ir@checkpoint.com press@checkpoint.com CHECK POINT SOFTWARE TECHNOLOGIES ANNOUNCES A 50 PERCENT EXPANSION TO THE SHARE REPURCHASE PROGRAM SAN CARLOS, CA – JANUARY 29, 2015 — Check Point® Software Technologies Ltd. (NASDAQ: CHKP), the largest pure-play security vendor globally, today announced that its board of directors has authorized an extension and expansion to the company’s on-going share repurchase program. Under the updated plan, effective immediately, Check Point is authorized to increase the quarterly repurchase of its outstanding shares by 25% up to $250 million and the overall program by 50% to an aggregate of $1.5 billion. In 2014, we repurchased approximately 11.2 million shares in an aggregate amount of approximately $765 million which represented an average repurchase per quarter of $191 million. As of December 31, 2014, Check Point has approximately 183.8 million ordinary shares outstanding. Check Point began its share buyback program in 2003, and has since repurchased approximately 115.7 million shares for a total purchase price of approximately $3.8 billion. The new plan replaces the previous repurchase plan adopted in January 2014, which provided for the repurchase of up to $200 million of shares each quarter, up to an aggregate of $1 billion. “We believe that our market leadership and long term growth prospects make this an effective time to further utilize our cash to increase shareholder value,” said Tal Payne, chief financial officer of Check Point Software Technologies Ltd. Share purchases will take place in open market transactions or in privately negotiated transactions and may be made from time to time depending on market conditions, share price, trading volume, and other factors. Such purchases will be made in accordance with applicable U.S. securities laws and regulations.For all or a portion of the authorized repurchase amount, Check Point may enter into a plan that is compliant with Rule 10b5-1 of the United States Securities Exchange Act of 1934 that is designed to facilitate these purchases. The repurchase program does not require Check Point to acquire a specific number of shares, and may be suspended from time to time or discontinued. The share repurchases will be funded from available working capital. About Check Point Software Technologies Ltd. Check Point Software Technologies Ltd. (www.checkpoint.com), is the largest pure-play security vendor globally, provides industry-leading solutions, and protects customers from cyberattacks with an unmatched catch rate of malware and other types of attacks.Check Point offers a complete security architecture defending enterprises’ networks to mobile devices, in addition to the most comprehensive and intuitive security management.Check Point protects over 100,000 organizations of all sizes.At Check Point, we secure the future. ©2015 Check Point Software Technologies Ltd. All rights reserved ©2015 Check Point Software Technologies Ltd. All rights reserved|P.2 [Restricted] ONLY for designated groups and individuals Legal Notice Regarding Forward-Looking Statements This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statementsgenerally relate to future events or our future financial or operating performance.Forward-looking statements in this press release include, but are not limited to, statements related to our expectations regarding the shareholder repurchase program. Our expectations and beliefs regarding these matters may not materialize, and actual results in future periods are subject to risks and uncertainties that could cause actual results to differ materially from those projected. These risks include our ability to continue to develop platform capabilities and solutions; customer acceptance and purchase of our existing solutions and new solutions; the market for IT security continuing to develop; competition from other products and services; and general market, political, economic and business conditions.The forward-looking statements contained in this press release are also subject to other risks and uncertainties, including those more fully described in our filings with the Securities andExchange Commission, including our Annual Report on Form 20-F filed with the Securities and Exchange Commission on March 28, 2014. The forward-looking statements in this press release arebased on information available to Check Point as of the date hereof, and Check Point disclaims any obligation to update any forward-looking statements, except as required by law. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHECK POINT SOFTWARE TECHNOLOGIES LTD. By: /s/Tal Payne Tal Payne Chief Financial Officer January 29, 2015 ©2015 Check Point Software Technologies Ltd. All rights reserved|P.3 [Restricted] ONLY for designated groups and individuals
